Citation Nr: 0842191	
Decision Date: 12/08/08    Archive Date: 12/17/08

DOCKET NO.  05-00 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for enuresis.

2.  Entitlement to service connection for a psychiatric 
disorder, including depressive disorder, an adjustment 
reaction, and mixed emotional features.

3.  Entitlement to service connection for residuals of an 
excised lipoma of the right shoulder.

4.  Entitlement to an initial compensable disability rating 
for service-connected pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Disabled American Veterans





ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1975 to March 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that reopened and 
denied the veteran's previously denied claim of entitlement 
to service connection for enuresis, and denied the veteran's 
claim of entitlement to service connection for a nervous 
condition.  The June 2004 rating decision also granted the 
veteran's claim of entitlement to service connection for 
pseudofolliculitis barbae, and assigned same a noncompensable 
disability rating, effective January 16, 2004.  

This matter also comes before the Board from a November 2004 
rating decision that denied the veteran's claim of 
entitlement to service connection for residuals of an excised 
lipoma of the right shoulder.

In March 2007, the Board reopened the veteran's previously 
denied claim of entitlement to service connection for 
enuresis, and remanded the issues of entitlement to an 
initial compensable disability rating for pseudofolliculitis 
barbae, entitlement to service connection for a nervous 
condition (now claimed as a psychiatric disorder, including 
depressive disorder, an adjustment disorder, and mixed 
emotional features), and entitlement to service connection 
for residuals of an excised lipoma of the right shoulder, for 
additional development.  The file has now been returned to 
the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to disposition of the claims.

At the time of the Board decision dated in March 2007, the 
Board remanded the issues of entitlement to an initial 
compensable disability rating for pseudofolliculitis barbae, 
and entitlement to service connection for enuresis, a 
psychiatric disorder, including depressive disorder, an 
adjustment disorder, and mixed emotional features, and 
residuals of an excised lipoma of the right shoulder for 
additional development.  

The Board directed the RO/AMC to obtain and associate with 
the veteran's claims file all medical records upon which the 
favorable November 2005 Social Security (SSA) disability 
benefits decision was based.  Records indicate that the 
RO/AMC requested same from the SSA in an inquiry dated in 
March 2007.  

However, it appears from a review of the record that the SSA 
did not respond and further inquiry by the RO/AMC was not 
made.  There is no documentation that the search for the 
requested medical records was unsuccessful.  

It appears that the veteran submitted an undated List of 
Exhibits that describes the medical evidence upon which the 
SSA based its decision.  The Board notes that this List of 
Exhibits appears to be the same document previously submitted 
by the veteran in conjunction with his submission of his 
November 2005 SSA Notice of Decision.  

Further, the RO/AMC contacted the attorney associated with 
the veteran's claim for Social Security disability benefits 
and requested that the attorney submit any medical records in 
his possession.  The attorney responded, in a letters dated 
in July 2007 and January 2008, that the only medical records 
contained in the veteran's closed file were VA treatment 
records.    

While the majority of the medical records described in the 
SSA List of Exhibits are indeed VA treatment records already 
associated with the claims file, there remains outstanding 
evidence.  Specifically, record of the cited VA cardiac 
assessment dated on January 5, 2003, and record of private 
psychological evaluation by Dr. L. dated on May 27, 2005 are 
not of record.  

The Board notes that the RO/AMC requested treatment records 
directly from Dr. L. in letters dated in July 2007 and 
January 2008.  No response, including a negative response 
indicating the absence of treatment records, has been 
submitted.  

Because it continues to remain unclear to the Board that all 
cited records have been separately obtained, and 38 C.F.R. § 
3.159(c)(2) requires VA to make efforts to obtain relevant 
federal agency records, including those of the SSA, the 
RO/AMC should continue its search for same.  38 C.F.R. § 
3.159(c)(2) (2008).  A remand by the Board confers on the 
claimant, as a matter of law, the right to compliance with 
the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should submit a second 
request to the SSA and attempt to 
obtain all medical records upon which 
the favorable November 2005 decision 
was based.  All records obtained by the 
RO/AMC must be added to the claims 
file.  If the search for such records 
proves unsuccessful, documentation to 
that effect must be added to the claims 
file.  See Stegall, supra.

2.  Readjudicate the claims of 
entitlement to an initial compensable 
disability rating for 
pseudofolliculitis barbae, and service 
connection for enuresis, a psychiatric 
disorder, including depressive 
disorder, an adjustment disorder, and 
mixed emotional features, and residuals 
of an excised lipoma of the right 
shoulder.  The RO/AMC should consider 
evidence submitted by the veteran 
subsequent to the July 2008 Statement 
of the Case, any medical records 
obtained from the SSA, and any 
additional evidence added to the 
record.  If the action remains adverse 
to the veteran, provide the veteran and 
his representative with a Supplemental 
Statement of the Case and allow the 
veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

To help avoid future remand, the AMC/RO must ensure that all 
requested actions have been accomplished (to the extent 
possible) in compliance with this REMAND. If any action is 
not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

